Citation Nr: 0725826	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

This matter was last before the Board in August 2006, when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for appellate 
consideration. 

If pertinent evidence is received by the Board within 90 days 
following certification of an appeal, the evidence must be 
referred to the AOJ. 38 C.F.R. § 20.1304 (2006). Within 90 
days following certification of the issue on appeal the RO 
received medical records from the VA Guam Community Based 
Outpatient Clinic, which reflect continued diagnosis and 
treatment of hypertension from 2003 to 2006.  As discussed 
below, a current diagnosis of a hypertension is not the 
issue.  Rather, the issue is whether VA has received 
competent evidence relating hypertension to the veteran's 
period of military service.  Accordingly, because this newly 
received evidence does not relate to the etiology of 
hypertension it is not pertinent and need not be referred to 
the AOJ. 


FINDINGS OF FACT

1.  In March 2003, the RO last denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for hypertension, and 
following notice of this decision, the veteran did not appeal 
by filing a Notice of Disagreement.

2.  Evidence received since the March 2003 rating decision is 
not new and material for the claim of entitlement to service 
connection for hypertension, and is not so significant that 
it must be addressed with all of the evidence of record in 
order to fairly adjudicate the claim. 


CONCLUSIONS OF LAW

1.  The RO's March 2003 denial is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received since the 
March 2003 denial, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined. 
 
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in April 2004 and August 2006. 
 
During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; he received notice concerning these 
downstream elements in March 2006, after the initial 
adjudication of the issue currently on appeal. 
 
No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  In any event, any possible prejudice to the 
appellant and any defect in the timing or content of the 
notices have not affected the fairness of the adjudication 
because the issue on appeal was readjudicated in a May 2007 
Supplemental Statement of the Case following adequate notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).   
 
The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In the present case, 
the mandates of Kent have been satisfied with respect to the 
veteran's application to reopen his previously denied and 
final claims for service connection.  In particular, via an 
August 2006 letter VA informed the veteran that he had been 
previously denied service connection for hypertension by a 
prior unappealed rating decision because the evidence of 
record failed to show that hypertension was incurred in 
service or was otherwise attributable to service.  VA has 
also informed the veteran of what evidence would qualify as 
new and material and of the information and evidence 
necessary to substantiate his claim of entitlement to service 
connection for hypertension.  Accordingly, the RO properly 
informed the veteran of the reasons for the previous denial 
and of what evidence would be necessary to establish his 
application to reopen the claims on appeal. 
 
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
As aforementioned, although the veteran received sufficient 
VCAA notification, it was not provided in a timely fashion.  
Nonetheless, any possible prejudice due to the timing of 
adequate notice was cured by subsequent readjudication of the 
issue on appeal in a May 2007 Supplemental Statement of the 
Case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine).   
 
It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned April 2004 and August 2006 letters, which 
generally advised the veteran to send VA any evidence in his 
possession that would substantiate his claim.
 
The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all 
identified and obtainable private records.  The veteran has 
not indicated the presence of any other outstanding relevant 
records, and he has not requested VA's assistance in 
obtaining any other evidence. 
 
The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159 
(2006).  There is no competent medical evidence of record 
that suggests that of the veteran incurred hypertension in 
service or that hypertension is otherwise related to service.  
Moreover, with respect to this claim of entitlement to 
service connection, his application to reopen is denied 
hereinbelow.  Accordingly, an examination is not necessary to 
decide the claim on appeal. 
 
Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.   
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 
 
The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in April 2004); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2006). 
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 
 
In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

In March 2003 the veteran's claim of entitlement to service 
connection for hypertension was denied and he did not appeal 
this decision, which rendered it final.  Although the veteran 
claimed that he incurred hypertension in service, the 
evidence at the time did not indicate that the veteran 
incurred hypertension in service or that it was otherwise 
related to service.  The evidence of record at the time 
consisted of the veteran's claim that he incurred 
hypertension in service, his service medical records, a 
September 1997 statement from the veteran that he had not 
been treated for his hypertension immediately after 
separation from service, VA medical records showing treatment 
and diagnosis of hypertension and evidence regarding 
treatment for post-traumatic stress disorder.  It should be 
noted that the veteran's January 1969 entrance examination 
revealed a sitting blood pressure of 180/112.  There was, 
however, no mention of hypertension.  

Since the March 2003 rating decision, VA received numerous 
pieces of evidence.  In particular, the RO received all of 
the veteran's current VA medical records as well as obviously 
irrelevant records from the Pacific Center for Post-Traumatic 
Stress Disorder.  These records show continued treatment for 
hypertension, but do not relate hypertension to the veteran's 
period of service.  The veteran also submitted a personal 
statement to the effect that he incurred hypertension in 
service; specifically that he was diagnosed as having 
hypertension in 1969 and was refused entrance to the U.S. 
Army Airborne School because of hypertension.  

The Board finds the evidence submitted since the March 2003 
rating decision is not new and material.  With respect to the 
medical evidence submitted since this rating decision, the 
evidence is not new and material.  The evidence is new in the 
sense that it shows diagnosis and treatment of hypertension, 
but not material because it does not show in-service 
incurrence of hypertension or otherwise relate hypertension 
to service.  With respect to the veteran's assertion that he 
incurred hypertension in service, this is duplicative of 
previous assertions made in furtherance of his previous 
denied claims of entitlement to service connection for 
hypertension.  The Board notes that the veteran provided 
added detail regarding denial of entrance to the U.S. Army 
Airborne School due to a diagnosis of hypertension, but finds 
that this added detail is immaterial because the assertion of 
in-service incurrence of hypertension is the same as that 
made before, and is thus duplicative.  Accordingly, the 
evidence submitted since the March 2003 rating decision does 
not qualify as new and material and cannot raise a reasonable 
possibility of sustaining this claim; thus the veteran's 
application to reopen his claim of entitlement to service 
connection for hypertension must be denied.






ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hypertension, 
and the application to reopen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


